Citation Nr: 1425367	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder rotator cuff disability. 

2.  Entitlement to service connection for a right shoulder disorder to include as secondary to service-connected left shoulder rotator cuff disability. 

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO0 in Louisville, Kentucky. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge by videoconference from the RO in May 2012.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA outpatient treatment records that were not considered in the September 2011 statement of the case.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that all identified pertinent evidence is obtained and considered so that there is a complete record upon which to decide the Veteran's claims and so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A(West 2002); 38 C.F.R. § 3.159 (2013).  

Initially, during the May 2012 Board hearing, the Veteran contended that his right shoulder disorder was caused or aggravated by his service-connected left shoulder disability.  The Veteran has not been provided with notice regarding the secondary aspect of his claim for service connection for a right shoulder disorder.  This notice must be provided on remand.

Also, in an October 2009 VA examination and during the May 2012 Board hearing, the Veteran reported that he was granted disability benefits by the Social Security Administration (SSA) in part because of his shoulder and lumbar spine disorders.  However, neither a decision nor medical records underlying such an award are on file.  While SSA determinations are not binding on the Board, such records are potentially important to the Veteran's current claims before the Board, in that they may provide a basis for entitlement to an increased rating for the left shoulder disability or service connection for right shoulder and/or lumbar spine disorders.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Moreover, during the May 2012 Board hearing the Veteran reported that he had surgery on one or both of his shoulders at Jewish Hospital in Louisville, Kentucky.  He further reported that he was treated by a private physician, Dr. V. (presumably Dr. W.G.V. referred to in another January 2009 private treatment record) in 2005.  Notably, the Veteran indicated that Dr. V. told the Veteran that the Veteran's back problems were due to an old injury.  A review of the claims file is negative for records from either Jewish Hospital or Dr. V.  Furthermore, the most recent VA treatment records in the claims file are dated in October 2013.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Furthermore, the Board notes that the Veteran has not yet been afforded a VA examination with regard to the claimed right shoulder disorder.  Service treatment records are silent for any symptoms, injuries, diagnoses, or treatment of the right shoulder.  Private treatment records show that the Veteran fell on ice in January 2008 and underwent surgery to repair a massive right shoulder rotator cuff tear in June 2008.  However, as above, during the May 2012 Board hearing and in an October 2009 VA examination, the Veteran reported that he was told by a VA clinician that his right shoulder pain was caused by overuse favoring his service-connected left shoulder.  As there is evidence of a current right shoulder disability and credible lay evidence indicating that the disability may be associated with another service-connected disability, an examination and medical opinion on the etiology of the right shoulder disorder is necessary to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Finally, the most recent VA examination that assessed the functional limitations imposed by the left shoulder disability was in May 2011.  During the May 2012 Board hearing, the Veteran described his daily activities as significantly more limiting.  In October 2013, the Veteran sought VA emergency room treatment for an episode of increased sharp shoulder pain.  Although the Veteran has not clearly reported an increased level of disability, another assessment of the left shoulder concurrent with the right shoulder examination is warranted because of the elapsed time since the last examination and because there is some suggestion of worsening of the disorder that required emergency treatment.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a notice that complies with the requirements of 38 U.S.C.A. § 5103A (West 2002) including the criteria for substantiating the Veteran's claim for service connection for a right shoulder disorder as secondary to a service-connected disability.   

2. Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his bilateral shoulder and/or lumbar spine disabilities, including any private providers, to specifically include reports from Jewish Hospital and Dr. V. regarding treatment for these disorders.  After obtaining any  necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

4. Obtain all outstanding VA treatment records from October 2013 to the present, and associate them with the claims file. 

5. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left shoulder disability as well as the current nature and etiology of the right shoulder disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Specifically, the examiner should:

a.  Evaluate the nature and severity of all manifestations of the left and right shoulder disorders including range of motion, pain, effects of medication, episodes of subluxation, and mal- or non-union or loose movement of the joints, and provide an assessment of the impairment of the Veterans occupation and daily activities.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right shoulder disorder is related to the Veteran's military service.

c.  Provide an opinion as to whether is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability is caused or aggravated by his service-connected left shoulder disability.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records and lay statements regarding the nature and onset of the manifestations and any other medical opinions of record.  The rationale for any opinion offered is required.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for a rating in excess of 20 percent for a left shoulder rotator cuff disability and for service connection for right shoulder and lumbar spine disorders including on a secondary basis based on the entirety of the evidence.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



